           Case 2:20-cv-00239-NR Document 19 Filed 09/11/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA and MATTHEW
 KOLESAR,

                        Plaintiffs,                      Case No. 2:20-cv-00239-NR

         v.

 GIANT EAGLE, INC.,

                        Defendant.


                                STIPULATION OF DISMISSAL

       Plaintiffs Robert Jahoda and Matthew Kolesar (collectively, “Plaintiffs”) and Defendant

Giant Eagle, Inc. (“Defendant”), by and through their undersigned counsel and pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii), hereby stipulate that:

   1. This action shall be DISMISSED with prejudice as between Plaintiffs and Defendant; and

   2. Each party shall bear their own costs and fees, including attorneys’ fees, incurred in

       connection with this action.



Dated: September 11, 2020                         Respectfully Submitted,

 /s/ R. Bruce Carlson                             /s/ Minh N. Vu
 R. Bruce Carlson                                 Minh N. Vu (Pro hac vice)
 Kelly K. Iverson                                 SEYFARTH SHAW LLP
 CARLSON LYNCH, LLP                               975 F Street, NW
 1133 Penn Avenue, 5th Floor                      Washington, D.C. 20004-1454
 Pittsburgh, PA 15222                             202-463-2400
 412-322-9243                                     mvu@seyfarth.com
 bcarlson@carlsonlynch.com
 kiverson@carlsonlynch.com                        Attorneys for Defendant

 Attorneys for Plaintiffs
          Case 2:20-cv-00239-NR Document 19 Filed 09/11/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon

all counsel of record via the Court’s electronic filing system on September 11, 2020.


                                                            /s/ R. Bruce Carlson




                                                2
